Order entered January 15, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00510-CV

                              JACOLBY ANDERSON, Appellant

                                                    V.

                      LONESTAR PATENT SERVICES, INC., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-00393-E

                                             ORDER
       In his brief on the merits, appellant asserts error in the failure of the trial court to file

findings of fact and conclusions of law despite his timely-filed request. See TEX. R. CIV. P. 298.

Accordingly, on the Court’s own motion, we ORDER the Honorable Mark Greenberg, Judge of

County Court at Law No. 5, to make written findings of fact and conclusions of law WITHIN

TWENTY DAYS of the date of this order.

       We ORDER John Warren, Dallas County Clerk, to file, WITHIN TWENTY-FIVE

DAYS of the date of this order, a supplemental clerk’s record containing the trial court’s written

findings of fact and conclusions of law. Appellant may file an amended brief within thirty days

of the filing of the supplemental clerk’s record.
       We DIRECT the Clerk of this Court to send a copy of this order to Judge Greenberg, Mr.

Warren, and all parties.

       We ABATE this appeal to allow Judge Greenberg to comply with this order. The appeal

will be reinstated in thirty days or when the supplemental clerk’s record is filed, whichever

occurs sooner.

                                                  /s/    ROBERT D. BURNS, III
                                                         CHIEF JUSTICE